DETAILED CORRESPONDENCE
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continuity
3.	The present application is a CIP of application serial no. 16/362,738, filed March 25, 2019 (now issued as U.S. Patent No. 10,605,022), which is a continuation of application serial no. 15/617,270, filed June 8, 2017 (now issued as U.S. Patent No. 10,240,416), which is a continuation of application serial no. 14/705,094, filed May 6, 2015 (now issued as U.S. Patent No. 9,677,359) which is a continuation of application serial no. 13/497,142, filed May 9, 2012 (now issued as U.S. Patent No. 9,027,657), which is a national phase entry of International Application No. PCT/US10/049783, filed September 22, 2010, which claims the benefit of U.S. provisional application no. 61/277,219, filed September 22, 2009.  The present application is also a CIP of application serial no. 16/113,705, filed August 27, 2018 (currently pending), which is a CIP of application serial no. 15/214,703, filed July 20, 2016 (abandoned), which is a continuation of application serial no. 12/425,439, filed April 17, 2009 (now issued as U.S. Patent No. 9,412,492).  Application serial no. 16/113,705 is also a CIP of application serial no. 15/180,789, filed June 13, 2016 (abandoned), which is a continuation of application serial no. 13/702,919, filed April 26, 2013 (now issued as U.S. Patent No. 9,368,260).  Application serial no. 16/113,705 is also a CIP of application serial no. 15/617,270, listed above.

Status of Claims
4.	Applicant’s amendment filed February 15, 2022 (along with the filing of an RCE), has been entered.  Applicant’s Supplemental Response filed March 10, 2022, has also been 

Claim Rejections - 35 USC § 103
5.	Claims 1-5, 7-8, and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Varkey et al., U.S. Patent Application Publication No. 2006/0242824 (“Varkey ‘824”) in view of Blanchard, U.S. Patent No. 2,604,509.
Varkey ‘824 discloses a wireline cable (see, e.g., Fig. 17), comprising: 
an electrically conductive cable core (i.e., the structure shown in the first step of the progression depicted in Fig. 17, including the metallic conductors 1706, the insulating material 1704, and the polymeric material 1708) for transmitting electrical power, wherein the electrically conductive cable core comprises at least one conductor (metallic conductors 1706) and a polymeric insulator (e.g., the polymeric material 1708); 
an inner layer of a plurality of first armor wires (first layer of armor wires 1710) surrounding the cable core; 
an outer layer of a plurality of second armor wires (second layer of armor wires 1718) surrounding the inner layer; and 
wherein a portion of the plurality of the first armor wires (i.e., armor wires 1710) are at least partially imbedded into a portion of the electrically conductive cable core (see the third Fig. 17 step, which shows the wires 1710 partially embedded into the polymeric material 1708 of the core), at least an extruded polymer layer is disposed about the inner layer and the outer layer and fills at least a portion of spaces between a plurality of armor wires in at least one of the 
Varkey ‘824 does not disclose that a diameter of the outer layer of the plurality of second armor wires is smaller than a diameter of the inner layer of the plurality of first armor wires, as recited in claim 1.
In the same field of endeavor, Blanchard discloses an armored electrical cable including an electrically conductive cable core 10 (note electrical conductors 11), an inner layer 13 of a plurality of first armor wires 14 surrounding the core, and an outer layer 15 of second armor wires 16 surrounding the inner layer.  With reference, for example, to Fig. 3, the diameter of each outer layer wire 16 is smaller than the diameter of each inner layer wire 14.  
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Blanchard, to provide the Varkey ‘824 cable having a diameter of the outer layer of the plurality of second armor wires being smaller than a diameter of the inner layer of the plurality of first armor wires, in order to better balance  the torques and stresses developed in the inner and outer layers during use.
With respect to claims 2-4, Blanchard teaches that the inner layer wires 14 may each have a diameter of 0.044 inch (see col. 4, lines 51-52) and the outer layer wires 16 may each have a diameter of 0.038 inch (see col. 4, lines 65-66).
With respect to claims 5 and 7, Blanchard discloses, for example, 100% coverage of the inner layer by the outer layer (see Fig. 3 and col. 4, lines 69-74).

With respect to claim 21, Varkey ‘824 discloses the use, for example, of polymers of ethylene-tetrafluoroethylene (see [0013]).
With respect to claim 22, Varkey ‘824 discloses that a first portion of the extruded polymer layer forms a smooth outer jacket (the Varkey ‘824 layer 1722 is a first portion of the extruded polymer layer that forms a smooth outer jacket, as shown in the last step of the progression of Fig. 7) connected with a second portion of the extruded polymer that fills at least a portion of spaces between a plurality of armor wires in at least one of the inner layer and the outer layer (the Varkey ‘824 layer 1714 is a second portion of the extruded polymer that is connected with the smooth outer jacket first portion and that fills at least a portion of spaces between the armor wires in both the inner and outer layers; see the sixth step of the progression of Fig. 7).
With respect to claim 23, the Varkey ‘824 smooth outer jacket, the second portion of the extruded polymer, and at least a portion of the cable core are at least partially bonded (see Fig. 7 and [0099]).

6.	Claim 10 is rejected under pre-AIA  35 U.S.C. 35 U.S.C. 103(a) as being unpatentable over Varkey et al., U.S. Patent Application Publication No. 2006/0242824 (“Varkey ‘824”) in view of Stamnitz, U.S. Patent No. 4,952,012.
Varkey ‘824 discloses a wireline cable (see, e.g., Fig. 17), comprising: 
an electrically conductive cable core (i.e., the structure shown in the first step of the progression depicted in Fig. 17, including the metallic conductors 1706, the insulating material 1704, and the polymeric material 1708) for transmitting electrical power;

an outer layer of a plurality of second armor wires (second layer of armor wires 1718)  surrounding the inner layer; and
and a jacket disposed about the outer layer of the plurality of second armor wires (the layer 1722 of polymeric material forms a jacket disposed about the outer layer of armor wires 1718).
Varkey ‘824 does not disclose wherein a coverage of the outer layer of the plurality of second armor wires over the inner layer of the plurality of first armor wires is between 50 and 96 percent, as recited in claim 10.
In the same field of endeavor, Stamnitz discloses an armored electrical cable (see e.g., Figs. 2-2a) having a conductive core (see electrical conductors 40 in Fig. 2), a plurality of inner layer armor wires 60 surrounding the core, and a plurality of outer layer armor wires 70 surrounding the inner layer.  Stamnitz teaches providing a coverage of the outer layer wires over the inner layer wires of about forty to seventy percent (see col. 10, lines 6-9). 
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Stamnitz, to provide the Varkey ‘824 cable having an outer layer coverage within the range recited in claim 10, in order to construct a cable with reduced torsional rigidity.

7.	Claim(s) 11-14 are rejected under pre-AIA  35 U.S.C. 35 U.S.C. 103(a) as being unpatentable over Varkey ‘824 and Stamnitz as applied to claim 10 above and further in view of Blanchard, U.S. Patent No. 2,604,509.
	As discussed above, the combination of Varkey ‘824 and Stamnitz meets all of the limitations of claim 10.  The combination does not, however, disclose selecting the outer layer over inner layer coverage to provide a torque on the outer layer greater than a torque on the inner layer, as recited in claim 11.
In the same field of endeavor, Blanchard discloses an armored electrical cable including an electrically conductive cable core 10 (note electrical conductors 11), an inner layer 13 of a plurality of first armor wires 14 surrounding the core, and an outer layer 15 of second armor wires 16 surrounding the inner layer.  Blanchard further discloses prior art cables in which a torque on the outer layer of armor wires is greater than a torque on the inner layer (see col. 1, lines 21-24).  
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the disclosure in Blanchard to select the outer layer over inner layer coverage for the Varkey ‘824 cable to provide a greater torque on the outer layer than on the inner layer, in order to use less material and thereby reduce the weight and/or the cost of the cable.
	With respect to claim 12, Blanchard teaches selecting the coverage of the outer layer to the inner layer to match a torque on the outer layer with a torque on the inner layer (see Blanchard at col. 5, lines 67-75).
With respect to claims 13-14, Blanchard teaches that the inner layer wires 14 may each have a diameter of 0.044 inch (see col. 4, lines 51-52) and the outer layer wires 16 may each have a diameter of 0.038 inch (see col. 4, lines 65-66).

8.	Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Varkey et al., U.S. Patent Application Publication No. 2006/0242824 (“Varkey ‘824”) in view of Blanchard, U.S. Patent No. 2,604,509 and Buchanan, U.S. Patent Application Publication No. 2008/0190612.
Varkey ‘824 discloses a wireline cable (see, e.g., Fig. 17) comprising:
an electrically conductive cable core (i.e., the structure shown in the first step of the progression depicted in Fig. 17, including the metallic conductors 1706, the insulating material 1704, and the polymeric material 1708) for transmitting electrical power; 
an inner layer of a plurality of first armor wires (first layer of armor wires 1710)  surrounding the cable core, wherein an extruded layer of polymer (the layer of polymeric material 1714; Varkey ‘824 discloses forming the polymeric layers of Fig. 17 according to an extrusion process shown in Fig. 16; see paragraphs [0098]-[0099]) is disposed over the inner layer, wherein the extruded polymer is a thermoplastic (Varkey ‘824 discloses that the polymeric material may be thermoplastic polyurethane; see [0044]); and 
wherein a portion of spaces between the first armor wires of the inner layer are filled with the extruded polymer (see, e.g., the fourth step in the progression of Fig. 17); and 
an outer layer of a plurality of second armor wires (second layer of armor wires 1718) surrounding the inner layer, wherein a jacket is disposed about the outer layer of the plurality of second armor wires (the layer 1722 of polymeric material forms a jacket disposed about the outer layer of armor wires 1718), and wherein the jacket is bonded with at least a portion of the extruded layer of polymer (the layer 1722 is bonded with at least a portion of the extruded layer; see Fig. 7 and [0099]). 

In the same field of endeavor, Blanchard discloses an armored electrical cable including an electrically conductive cable core 10 (note electrical conductors 11), an inner layer 13 of a plurality of first armor wires 14 surrounding the core, and an outer layer 15 of second armor wires 16 surrounding the inner layer.  With reference, for example, to Fig. 3, the diameter of each outer layer wire 16 is smaller than the diameter of each inner layer wire 14.  
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Blanchard, to provide the Varkey ‘824 cable having a diameter of the outer layer of the plurality of second armor wires being smaller than a diameter of the inner layer of the plurality of first armor wires, in order to better balance  the torques and stresses developed in the inner and outer layers during use.
Varkey ‘824 also does not disclose attaching a tractor to the wireline cable; and introducing the tractor and the wireline cable into a wellbore, as recited in claim 15.
In the same field of endeavor, Buchanan discloses a well tractor 1 and teaches attaching an electrical cable 19 to supply power and control signals to the tractor and introducing the tractor and cable into a wellbore, in order to install a downhole packer.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Buchanan, to attach the Varkey ‘824 electrical cable to a well tractor and introduce the tractor and the cable into a wellbore, in order to insert downhole tools or devices into the wellbore.
With respect to claim 16, Blanchard teaches that the inner layer wires 14 may each have a diameter of 0.044 inch (see col. 4, lines 51-52) and the outer layer wires 16 may each have a 
With respect to claim 17, Blanchard discloses, for example, 100% coverage of the inner layer by the outer layer (see Fig. 3 and col. 4, lines 69-74).

Response to Arguments
9.	Applicant’s arguments submitted with the response filed February 15, 2022, and the response filed March 10, 2022, have been fully considered but are moot in view of the new grounds of rejection applied herein.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        26 March 2022


/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672